DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 7, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the last paragraph recites “wherein the drawer is configured to move downward as the LED unit moves from the inside position toward the outside position.”  This is confusing, because claim 1 sets forth that the drawer, not the LED unit, moves from the inside position to the outside position.  As such, claim 2 is rendered indefinite.

Claim 3 is rendered indefinite due to its dependence upon claim 2.
Claim 5 recites the limitation "the toner storage portion" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that “a toner storage portion” is set forth in claim 4.  As such, claim 5 will be interpreted as dependent upon claim 4 for examination purposes.
Claim 6 recites the limitation "the toner storage portion" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that “a toner storage portion” is set forth in claim 4.  As such, claim 6 will be interpreted as dependent upon claim 4 for examination purposes.
Claim 7 is rendered indefinite due to its dependence upon claim 6.
Claim 11 is rendered indefinite for reasons similar to claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2009/0169245).
Regarding claim 1, Sato teaches an image forming apparatus 1 (Fig. 1, [0026]) comprising: 
a housing 2 including a first side wall (wall including cover 4 and lower front portions of side walls 2a; Fig. 9) having a first opening (opening within housing 2 when cartridge 14 is removed; Figs. 1, 2, 9) and a second side wall (wall disposed at the rear side of the apparatus) arranged spaced away from the first side wall in a first direction (front to rear direction) (Figs. 1-2); 
a drum unit 24 including a photosensitive drum 24 (Fig. 4A, [0036]); 
a drawer 19 configured to detachably support the drum unit (Figs. 2, 4A, 10A, [0036]; drawer 19, which supports drum unit 24 and is drawn out of the apparatus 1 as shown in Fig. 10A, detachably supports drum unit 24 as it functions to allow drum unit 24 to be detached from the apparatus 1), the drawer being configured to move through the first opening between an inside position (position in Fig. 11B, [0024]) at which the drawer is located inside the housing and an outside position at which the drawer is located outside the housing (Fig. 9, [0022]); and 
an LED unit 29 (Fig. 3A, [0043]) configured to move between: 
a first position (light-exposure position) at which the LED unit exposes the photosensitive drum (Fig. 3A, [0043, 0051, 0067]); and 
a second position (retracted position) at which the LED unit is farther away from the photosensitive drum than at the first position and the LED unit is closer to the first side wall in the first direction than at the first position (Fig. 3B, [0067]).
Regarding claim 2 as best understood, Sato teaches the image forming apparatus according to claim 1, wherein the LED unit 29 is configured to move upward as the LED unit moves from the first position toward the second position (see Figs. 3A-3B and 9 [0064]; note that guide groove 301, which guides the LED unit, is disposed diagonally upward toward the drawer moves from the inside position toward the outside position (see Figs. 10A-10B and 9, [0064]; note that guide groove 302, which guides the drawer, is directed downward toward the front).
Regarding claim 10, Sato teaches the image forming apparatus according to claim 1, wherein the LED unit 29 is located - 27 -above the drawer 19 in a state where the drawer is located at the inside position (Figs. 11A-11B); and wherein the LED unit is configured to move upward as the LED unit moves from the first position toward the second position (see Figs. 3A-3B and 9 [0064]; note that guide groove 301, which guides the LED unit, is disposed diagonally upward toward the front).
Regarding claim 11, Sato teaches the image forming apparatus according to claim 1, wherein the LED unit 29 is located above the drawer 19 in a state where the drawer is located at the inside position (Figs. 11A-11B); and wherein the drawer is configured to move downward as the LED unit moves from the inside position toward the outside position (see Figs. 10A-10B and 9, [0064]; note that guide groove 302, which guides the drawer, is directed downward toward the front).

Claim(s) 1, 4-7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe et al. (US 2009/0269101, hereinafter “Okabe”).
Regarding claim 1, Okabe teaches an image forming apparatus 1 (Fig. 1, [0018]) comprising: 
a housing 2 including a first side wall (including at least cover 5 and lower wall structure) having a first opening 7 and a second side wall (rear wall) arranged spaced away from the first side wall in a first direction (front to rear direction) (Fig. 2, [0034]); 
a drum unit 8 including a photosensitive drum 8 (Fig. 1, [0020, 0022]); 

an LED unit 18 (Figs. 1-2, [0043]) configured to move between: 
a first position (exposure posture) at which the LED unit exposes the photosensitive drum (Fig. 1, [0063]); and 
a second position (retracted posture; Fig. 2) at which the LED unit is farther away from the photosensitive drum than at the first position and the LED unit is closer to the first side wall in the first direction than at the first position ([0068]).
Regarding claim 4, Okabe teaches the image forming apparatus according to claim 1, further comprising: a waste toner storage portion (lower portion of subunit 9 beneath charger 11; Fig. 1) configured to store waste toner removed from the photosensitive drum (note the cleaning roller immediately below charger 11 in Fig. 1; the waste toner storage portion would store, at least temporarily, waste toner removed from the drum by the cleaning roller); and a toner storage portion 10 configured to store toner supplied to the photosensitive drum (Fig. 1, [0020]), wherein the waste toner storage portion is located below the toner storage portion in a state where the drum unit and the toner storage portion are arranged in the housing (see Fig. 1).
Regarding claim 5 as best understood, Okabe teaches the image forming apparatus according to claim 1, further comprising a first cover 5 configured to move between a first open position (see Fig. 2) at which the first opening is open and a first closed position (see Fig. 1) at which the first opening is closed, wherein the housing includes a guide 71 configured to guide 
    PNG
    media_image1.png
    541
    695
    media_image1.png
    Greyscale
[AltContent: arrow]portion 10 is located between the first cover and the second end (see annotated Fig. 1 below).








[AltContent: arrow]Regarding claim 6 as best understood, Okabe teaches the image forming apparatus according to claim 1, wherein the toner storage portion includes: - 26 -a first toner storage portion (portion shown by horizontal arrow below) extending in the first direction; and a second toner storage portion (portion shown by vertical arrow below) extending from the first toner storage portion in a vertical direction perpendicular to the first direction (see annotated partial Fig. 1 below).





Regarding claim 7 as best understood, Okabe teaches the image forming apparatus according to claim 6, wherein the housing includes an upper frame (frame including discharge tray 23) arranged above the toner storage portion 10 (Fig. 1); and wherein the LED unit 18 is configured to move between the first position and the second position in a space surrounded by the first toner storage portion, the second toner storage portion, and the upper frame (see Figs. 1-2).
Regarding claim 9, Okabe teaches the image forming apparatus according to claim 1, further comprising a development unit 10, wherein the development unit includes a development roller 16 and a toner storage portion (upper portion of 10) configured to store toner supplied to the photosensitive drum (Fig. 1, [0022]), the development unit being detachably supported by the drum unit ([0038]).
Regarding claim 10, Okabe teaches the image forming apparatus according to claim 1, wherein the LED unit 18 is located - 27 -above the drawer 6 in a state where the drawer is located at the inside position (Fig. 1); and wherein the LED unit 18 is configured to move upward as the LED unit moves from the first position toward the second position (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2009/0269101) in view of Mushika et al. (US 2009/0324283, hereinafter “Mushika”).
Regarding claim 2 as best understood, Okabe teaches the image forming apparatus according to claim 1, wherein the LED unit 18 is configured to move upward as the LED unit moves from the first position toward the second position (see Figs. 1-2).
Okabe fails to teach wherein the drawer is configured to move downward as the drawer moves from the inside position toward the outside position.  Okabe is silent regarding any specific movement of the drawer, and the movement to the outside position is not shown in any figures.
Mushika teaches an image forming apparatus comprising a drawer 100 configured to move downward as the drawer is pulled from the inside of the apparatus to the outside (Figs. 2-3, [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okabe such that the drawer is configured to move downward as the drawer moves from the inside position to the outside position, as taught by Mushika.  One would have been motivated to make this modification in order to utilize the weight of the drawer when pulling the drawer from the main casing so that a user need not apply much force (Mushika [0073]).  
Regarding claim 11 as best understood, Okabe teaches the image forming apparatus according to claim 1, wherein the LED unit 18 is located above the drawer 6 in a state where the drawer is located at the inside position (Fig. 1).
Okabe fails to teach wherein the drawer is configured to move downward as the drawer moves from the inside position toward the outside position.  Okabe is silent regarding any specific movement of the drawer, and the movement to the outside position is not shown in any figures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okabe such that the drawer is configured to move downward as the drawer moves from the inside position to the outside position, as taught by Mushika.  One would have been motivated to make this modification in order to utilize the weight of the drawer when pulling the drawer from the main casing so that a user need not apply much force (Mushika [0073]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2009/0269101) in view of Mushika (US 2009/0324283) as applied to claim 2 above, and further in view of Nagasawa et al. (US 5,185,630, hereinafter “Nagasawa”).
Regarding claim 3 as best understood, modified Okabe teaches the image forming apparatus according to claim 2, wherein the housing includes: a discharge portion (rollers disposed toward the upper rear side of the apparatus; Fig. 1) having a discharge opening (where sheet P is being ejected from the apparatus after moving through fixing unit 22; Fig. 1, [0024]) configured to discharge a sheet P; and a discharge tray 23 on which the sheet discharged from the discharge opening is placed (Fig. 1, [0024]).
Modified Okabe fails to teach the - 25 -discharge tray having a second opening for cleaning a light emitting surface of the LED unit; and wherein, as the LED unit moves from the first position toward the second position, the LED unit moves closer to the second opening.
Nagasawa teaches providing an opening 2 in the top wall 1 of an image forming apparatus housing (Figs. 1 and 3, Col. 4 lines 25-36).  Further, the opening is provided for 
Utilizing the teachings of Nagasawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Okabe to provide a second opening for cleaning a light emitting surface of the LED unit in the top wall/discharge tray.  One would have been motivated to make this modification in order to clean the LED unit to promote high quality exposure and printing.  In making this modification, as the LED unit moves from the first position toward the second position (i.e., upward), the LED unit would move closer to the second opening.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2009/0269101) in view of Tomatsu (US 2007/0160382).
Regarding claim 8, Okabe teaches the image forming apparatus according to claim 1, further comprising: a sheet cassette 19 (Fig. 1, [0023]); and a toner storage portion 10 configured to store toner supplied to the photosensitive drum (Fig. 1, [0022]), wherein the sheet cassette 19 is arranged below the toner storage portion 10 in a state where the toner storage portion is arranged in the housing (Fig. 1).
Okabe is silent regarding any movement of the sheet cassette relative to the housing.
Tomatsu teaches a similar image forming apparatus having a sheet cassette 7 configured to slidably move relative to a housing 2 (Fig. 1, [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okabe and configure the sheet cassette such that it would slidably move relative to the housing.  One would have been motivated to make this modification in order to allow a user to load paper sheets easily.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ao et al. (US 10,613,472), Yamamura (US 2017/0277115), Kono (US 2016/0342106), Sono (US 2016/0119493), and Sono (US 9,298,158) are each cited for teaching an LED unit configured to move between: a first position at which the LED unit exposes the photosensitive drum; and a second position at which the LED unit is farther away from the photosensitive drum than at the first position and the LED unit is closer to the first side wall in the first direction than at the first position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852